       2:17-cr-20037-JES-JEH # 355        Page 1 of 7                                       E-FILED
                                                                  Tuesday, 28 May, 2019 06:30:33 PM
                                                                       Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Case No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

           DEFENDANT’S SUPPLEMENTAL PROPOSED PENALTY PHASE
             INSTRUCTION No. 16 AND MEMO OF LAW IN SUPPORT

       Now comes the Defendant, BRENDT A. CHRISTENSEN, by and through

his attorneys, and submits the attached supplemental proposed penalty phase jury

instruction No. 16 concerning mercy as a proper consideration for the jury in determining

whether to vote for or against the death penalty at the penalty phase of this case.

       Defendant’s supplemental instruction No. 16 reads as follows:

             Whether or not the circumstances in this case persuade you
             that a sentence of death is called for is a decision that the law
             leaves entirely to you. Remember that before a sentence of
             death can be imposed, all twelve jurors must agree that death
             is in fact the appropriate sentence, but that no juror is ever
             required by the law to impose a death sentence. The decision is
             yours as individuals to make. You may decline to impose a
             death sentence because of mercy or for any other mitigating
             factor or factors that you find exists from your consideration of
             all of the evidence in the case and from your deliberations with
             your fellow jurors. It is an individual and personal decision
             that is each juror’s alone. The law gives each of you the
             discretion to temper justice with mercy as you weigh the
             aggravating factors and the mitigating factors in determining
             whether a sentence of death is called for in this case.

        In Gregg v. Georgia, 428 U.S. 153 (1976) the Supreme Court reinstated the death

                                              1
        2:17-cr-20037-JES-JEH # 355        Page 2 of 7



penalty in the United States and held Georgia’s death penalty statute constitutional,

based upon several factors, one of which included that the statute had an express

provision to allow for mercy. That mercy is not a separate mitigating factor alone but

should be allowed to be considered even in the absence of any mitigating factors is

evident by the precise language in Gregg: “The jury is not required to find any mitigating

circumstance in order to make a recommendation of mercy that is binding on the trial

court.” Id. at 197.

         The Ninth Circuit has similarly stressed the constitutional importance of

allowing the jury to consider mercy. See Deutscher v. Whitley, 884 F.2d 1152, 1161 (9th Cir.

1989) “Although we do not presume prejudice in a case such as this, we must be

especially cautious in protecting a defendant's right to effective counsel at a capital

sentencing hearing. The Constitution prohibits imposition of the death penalty without

adequate consideration of factors which might evoke mercy.” Id. at 1161. See also

Hendricks v. Calderon, 70 F.3d 1032 (9th Cir. 1995) (citing Deutschler, and a case in which

all counsel did was argue mercy and did not argue any mitigating factors). See also

California v. Brown, 479 U.S. 538, 554 (1987) (“Consideration of such evidence is a

`constitutionally indispensable part of the process of inflicting the penalty of death.’”

(quoting Woodson v. North Carolina, 428 U.S. 280, 304 (1976) (plurality)). The Supreme

Court has consistently held that "the sentencer may not refuse to consider or be

precluded from considering `any relevant mitigating evidence.'" Skipper v. South Carolina,

476 U.S. 1 (1986) (quoting Eddings v. Oklahoma, 455 U.S. 104, 114 (1982)). See also Hitchcock

v. Dugger, 481 U.S. 393, 398-99 (1987).

         Citing Woodson, the late Justice Scalia acknowledged that the Supreme Court’s
                                              2
        2:17-cr-20037-JES-JEH # 355          Page 3 of 7



jurisprudence required mercy as a necessary consideration for a capital jury in Morgan v.

Illinois, 504 U.S. 719 (1992). There, Justice Scalia, in dissent, lamented the state of the law,

but acknowledged it nonetheless: “Sixteen years ago, this Court decreed -- by a sheer act

of will, with no pretense of foundation in constitutional text or American tradition -- that

the People (as in We, the People) cannot decree the death penalty, absolutely and

categorically, for any criminal act, even (presumably) genocide; the jury must always be

given the option of extending mercy.” (citing Woodson, 428 U.S. at 303-305).

         Years later, writing for a majority of the Court, Justice Scalia described the

consideration of mitigation as an inherently individual value call: “Whether mitigation

exists, however, is largely a judgment call (or perhaps a value call); what one juror might

consider mitigating another might not. And of course the ultimate question whether

mitigating circumstances outweigh aggravating circumstances is mostly a question of

mercy—the quality of which, as we know, is not strained.” Kansas v. Carr, 577 U.S. ___,

136 S.Ct. 633, 642 (2016)(emphasis added).

         Other cases have also recognized the importance of mercy in a capital case. See

Nelson v. Nagle, 995 F.2d 1549 (11th Cir. 1993) (granting relief because prosecution’s

reading during closing sentencing argument of portion of state case discouraging mercy

rendered penalty phase of trial fundamentally unfair); Wilson v. Kemp, 777 F.2d 621, 624

(11th Cir. 1985) (prosecutor's suggestion "that a sense of mercy should not dissuade one

from punishing criminals to the maximum extent possible ... is fundamentally opposed to

current death penalty jurisprudence"); Drake v. Kemp, 762 F.2d 1449, 1460 (11th Cir. 1985)

("the suggestion that mercy is inappropriate was not only a misrepresentation of the law,

but it withdrew from the jury one of the most central sentencing considerations, the one
                                           3
        2:17-cr-20037-JES-JEH # 355          Page 4 of 7



most likely to tilt the decision in favor of life"); Buttrum v. Black, 721 F. Supp. 1268, 1318

(N.D. Ga. 1989), aff'd, 908 F.2d 695 (11th Cir. 1990) (reversible error where jury led to

believe "that the concept of mercy--the most significant factor which might point toward

a choice of life imprisonment--is illegitimate").

         And finally, even the Government’s primary case for opposing a “mercy”

instruction in this case, United States v. Caro, 483 F.Supp.2d 513, 518 (W.D. Va. 2007); aff’d,

597 F.3d 608 (4th Cir. 2010), notes that “the FDPA does not preclude the jury from

considering mercy when weighing the aggravating and mitigating factors. ‘The FDPA

merely precludes the jurors from arbitrarily disregarding its unanimous determination

that a sentence of death is justified.’” (quoting United States v. Allen, 247 F.3d 741, 781 (8th

Cir. 2001), vacated on other grounds, 536 U.S. 953; and citing Johnson v. Texas, 509 U.S. 350,

371-72 (1993).




                                               4
       2:17-cr-20037-JES-JEH # 355           Page 5 of 7



        Therefore, for all the forgoing reasons, this Court should adopt the language

proposed by the defense in attached supplemental penalty phase instruction No. 16 and

allow the jury to consider mercy in determining whether to vote for or against the death

penalty at the penalty phase of this case.

        Respectfully submitted,

              /s/Elisabeth R. Pollock                      /s/ George Taseff
              Assistant Federal Defender                   Assistant Federal Defender
              300 West Main Street                         401 Main Street, Suite 1500
              Urbana, IL 61801                             Peoria, IL 61602
              Phone: 217-373-0666                          Phone: 309-671-7891
              FAX: 217-373-0667                            Fax: 309-671-7898
              Email: Elisabeth Pollock@fd.org              Email: George Taseff@fd.org

              /s/ Robert Tucker                            /s/ Julie Brain
              Robert L. Tucker, Esq.                       Julie Brain, Esq.
              7114 Washington Ave                          916 South 2nd Street
              St. Louis, MO 63130                          Philadelphia, PA 19147
              Phone: 703-527-1622                          Phone: 267-639-0417
              Email: roberttuckerlaw@gmail.com             Email: juliebrain1@yahoo.c




                                               5
         2:17-cr-20037-JES-JEH # 355          Page 6 of 7



                              Defendant’s Proposed Instruction No. 16
                                              Mercy


       Whether or not the circumstances in this case persuade you that a sentence of death

is called for is a decision that the law leaves entirely to you. Remember that before a

sentence of death can be imposed, all twelve jurors must agree that death is in fact the

appropriate sentence, but that no juror is ever required by the law to impose a death

sentence. The decision is yours as individuals to make. You may decline to impose a

death sentence because of mercy or for any other mitigating factor that you find exists

from your consideration of all of the evidence in the case and from your deliberations

with your fellow jurors. It is an individual and personal decision that is each juror’s alone.

The law gives each of you the discretion to temper justice with mercy as you weigh the

aggravating factors and the mitigating factors in determining whether a sentence of death

is called for in this case.
      2:17-cr-20037-JES-JEH # 355        Page 7 of 7



                              CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org
